UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1386



MARY LOU RECCHIA,

                                              Plaintiff - Appellant,

          versus


ERICSSON, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-99-95-6)


Submitted:   July 31, 2001                 Decided:   August 24, 2001


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Recchia, Appellant Pro Se. Bayard Easter Harris, Diane
Marie Baun, Daniel Clayton Summerlin, III, WOODS, ROGERS & HAZLE-
GROVE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Lou Recchia appeals the district court’s order granting

Ericsson, Incorporated’s motion for summary judgment in her employ-

ment discrimination action.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, although we deny Ericsson’s motion to dismiss for failure to

prosecute, we affirm on the reasoning of the district court.   See

Recchia v. Ericsson, Inc., No. CA-99-95-6 (W.D. Va. Feb. 20, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2